ORDER
MARC D. MANOFF of WAYNE, PENNSYLVANIA, who was admitted to the bar of this State in 1990, having pleaded guilty in the United States District Court for the Eastern District of Pennsylvania to one count of conspiracy to commit securities fraud, in violation of 18 U.S.C. § 371,15 U.S.C. §§ 78j(b) and 78ff, 17 C.F.R. § 240.10b-5, and two counts of securities fraud in violation of 15 U.S.C. §§ 78j(b) and 78ff, and 17 C.F.R. § 240.10b-5, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), MARC D. MANOFF is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that MARC D. MANOFF be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that MARC D. MANOFF comply with Rule 1:20— 20 dealing with suspended attorneys.